UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------x
                                                                 :
SCOTT CALDWELL,
                                                                 :
                                      Plaintiff,                 :   19-CV-6812 (JGK) (OTW)
                                                                 :
                     -against-                                   :
                                                                 :       ORDER
WILLIS TOWER WATSON,                                             :
                                                                 :
                                      Defendant.                 :
                                                                 :
-------------------------------------------------------------x

         ONA T. WANG, United States Magistrate Judge:

         The parties appeared for a conference on May 6, 2021. As directed at the conference:

              •    Fact discovery is completed.

              •    Pre-motion conference letters due to the District Judge by May 20, 2021. Parties

                   shall review and abide by the District Judge’s Individual Practices.

              •    Parties shall order a copy of the transcript and split the costs.


         SO ORDERED.



                                                                         s/ Ona T. Wang
Dated: May 6, 2021                                                                  Ona T. Wang
       New York, New York                                                  United States Magistrate Judge
